     Case 2:20-cv-07983-SVW-JC Document 11 Filed 10/27/20 Page 1 of 3 Page ID #:41




 1
     Scott Edelsberg (CA Bar 330990)
     EDELSBERG LAW, P.A.
 2   20900 NE 30th Ave., #417
 3   Aventura, FL 33180
     Telephone: (305) 975-3320
 4   scott@edelsberglaw.com
 5   Counsel for Plaintiff and Proposed Class
 6
                         UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8   LAUREN COX,
     individually and on behalf of all          Case No. 2:20-cv-07983-SVW-JC
 9   others similarly situated,
                                                NOTICE OF DISMISSAL WITH
10             Plaintiff,                       PREJUDICE
11   vs.
12   JOBTRACKS, INC., a California
     Corporation,
13
               Defendant.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                            NOTICE OF DISMISSAL WITH PREJUDICE
     Case 2:20-cv-07983-SVW-JC Document 11 Filed 10/27/20 Page 2 of 3 Page ID #:42




 1
                     NOTICE OF DISMISSAL WITH PREJUDICE

 2         Plaintiff, Lauren Cox, pursuant to Federal Rule of Civil Procedure
 3
     41(a)(1)(A)(i), does hereby dismiss this this action as follows:
 4

 5         1.     All claims of the Plaintiff, Lauren Cox, individually, are hereby

 6   dismissed with prejudice.
 7
           2.     All claims of any unnamed member of the alleged class are hereby
 8
 9   dismissed without prejudice.

10

11
     Dated: October 27, 2020                       Respectfully Submitted,
12

13                                                 /s/ Scott Edelsberg
14                                                 Scott Edelsberg (CA Bar 330990)
                                                   EDELSBERG LAW, P.A.
15                                                 20900 NE 30th Ave., #417
16                                                 Aventura, FL 33180
                                                   Telephone: (305) 975-3320
17                                                 scott@edelsberglaw.com
18                                                 Counsel for Plaintiff and Proposed
19
                                                   Class

20

21

22

23

24

25

26

27
                                  CERTIFICATE OF SERVICE

28                                        2
                         NOTICE OF DISMISSAL WITH PREJUDICE
     Case 2:20-cv-07983-SVW-JC Document 11 Filed 10/27/20 Page 3 of 3 Page ID #:43




 1
           I hereby certify that on October 26, 2020, I electronically filed the foregoing
 2   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 3   document is being served this day on all counsel identified below via transmission
     of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 4   manner.
 5
     Respectfully submitted,
 6
                                                  /s/ Scott Edelsberg
 7                                                Scott Edelsberg (CA Bar 330990)
 8                                                EDELSBERG LAW, P.A.
                                                  20900 NE 30th Ave., #417
 9                                                Aventura, FL 33180
10                                                Telephone: (305) 975-3320
                                                  scott@edelsberglaw.com
11
                                                  Counsel for Plaintiff and Proposed
12                                                Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        3
                         NOTICE OF DISMISSAL WITH PREJUDICE
